 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MITCHELL DIXON, JR.,                              No. 2:18-cv-00722-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    TARGET SUPER MARKET, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 28, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 4.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 5.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed March 28, 2019, are adopted in full;

 3          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied; and

 4          3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of this

 5   Order and is warned that failure to do so will result in the dismissal of this action.

 6   Dated: May 14, 2019

 7

 8

 9
                                     Troy L. Nunley
10                                   United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
